DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al (US 8,791,530).
Regarding claim 1, Bibl et al teach a method for forming a compliant micro device transfer head with sensor or detector (Col. 1, lines 42-43, 60-63), comprising: 
A.    providing an electronic device substrate (Fig. 4A, 401);
B.    attaching a portion of electronic devices (Fig. 4B, 400) of the electronic device substrate through an electronic device transfer module (300; Col. 4, lines 28-35, 61-65; Co. 6, lines 55-62), wherein the electronic device transfer module comprises a plurality of detecting elements (Fig. 5A, Items 115, 106, 108 & 540); Col. 10, lines 56-65; Col. 11, lines 17-20, lines 62-67) corresponding to the portion of the electronic devices (400), and each of the detecting elements comprises at least one pair of electrodes (Fig. 1, 105A/106 & 105B/108);

D.    transferring by the electronic device transfer module (300) the portion of the electronic devices attached to the electronic device transfer module to a target substrate (Col. 4, lines 28-36).
Regarding claim 2, Bibl et al further teach:
repeating Step A to Step D at least one time to transfer a portion of electronic devices from different electronic device substrates to the target substrate (Figs. 4A to 4B; Col. 4, lines 28-36, lines 63-66; Col. 6, lines 1-2).
Regarding claim 3, Bibl et al teach that a method of attaching the portion of the electronic devices (400) to the electronic device transfer module (300) comprises electromagnetic attraction substrate, through voltage across the electrodes to generate electromagnetic field (Figs. 4A to 4B; Col. 4, lines 28-36, lines 63-66; Col. 6, lines 1-2).
 Regarding claim 4, Bibl et al teach that before the electronic device transfer module(300) picks up the portion of the electronic devices (400) from the electronic device substrate (401), the status of contact between the portion of the electronic devices and the electronic device transfer module is confirmed according to whether a current or a voltage is generated between the at least one pair of electrodes for electrostatic gripping pressure on the devices (400, Col. 4, lines 28-36, lines 63-66; Col. 6, lines 1-2).
Regarding claim 5, Bibl et al further teach:
E.    adjusting the status of contact between the portion of the electronic devices and the contact target electronic device transfer module (Col. 12, lines 36-41), wherein in Step C, if the conducting path between the at least one pair of electrodes is generated, Step D is performed; and if the conducting path between the at least one pair of electrodes is not generated, Step C is performed again after Step E is performed (Col. 4, lines 28-36, lines 63-66; Col. 6, lines 1-2).
Regarding claim 6, Bibl et al further teach:
F.    recording a location and a status of the portion of the electronic devices that is transferred (Col. 4, lines 28-36), wherein in Step C, if the conducting path between the at least one pair of electrodes is not generated, the portion of the electronic devices attached to the electronic device transfer module is transferred (Col. 4, lines 35-36, lines 63-66; Col. 6, lines 1-2) to the target substrate and then Step F is performed.
Regarding claim 7, Bibl et al further teach: 
detecting whether each of the at least one pair of electrodes of the detecting elements has a status consistent with one another (Col. 12, lines 36-41) to determine a contact uniformity between the portion of the electronic devices and the electronic device transfer module for transfer (Col. 4, lines 28-36, lines 63-66; Col. 6, lines 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is further rejected under AIA  35 U.S.C. 103 as being unpatentable over Bibl et al in view of Planelle et al (US 2010/0325870).
Regarding claim 3, Bibl et al teach a method for forming a compliant micro device transfer head including the attachment of the portion of the electronic devices (400) to the electronic device transfer module (300), which reads on applicants’ claimed invention, except for having the attachment that comprises vacuum adsorption.
Planelle et al teach a method of transporting electronic devices with the gripping of electronic devices by suction or vacuum adsorption (Para. 0046, lines 5-7), in order to achieve the optimum gripping of electronic modules and their release.
It would be obvious to one of to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of manufacturing a compliant micro device transfer head of Bibl et by applying the transporting method of electronic devices or modules with suction, as taught by Planelle et al, through 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





March 23, 2021